To compel respondent to make an order directing that relat- or’s witness’ and attorney fees in a street-opening case be taxed and paid by the City.
*572Granted as to witness’ fees, but denied as to attorney fees, November 15, 1889.
Held, that Sec. 19, of Act No. 236, Laws of 1889, making it lawful for a judge in a street-opening case to order the payment by the city to respondent of such a reasonable attorney fee as he may deem just, not exceeding $25, is not mandatory, but the matter of attorney fees is left discretionary with the judge.